92 F.3d 1183
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Agnes Patricia DIXON, a/k/a Pat Dixon, Defendant-Appellant.
No. 95-5870.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  August 2, 1996.

Langdon D. Long, Assistant Federal Public Defender, Columbia, SC, for Appellant.  William Earl Day, II, Assistant United States Attorney, Florence, SC, for Appellee.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Agnes Patricia Dixon pled guilty to two counts of a nineteen-count indictment charging Dixon with conspiracy and substantive violations of 18 U.S.C.A. § 1014 (West 1976 and Supp.1996) and 18 U.S.C.A. § 215(a)(1), (2) (West 1969).  The district court sentenced Dixon to serve fourteen months imprisonment followed by five years of supervised release and to pay a special assessment fee of $100.  She appeals her convictions and sentence.  Dixon's attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising one issue but indicating that, in his view, there are no meritorious issues for appeal.  Dixon was informed of her right to file a pro se supplemental brief, which she has failed to file.


2
Dixon's counsel raises the question of whether the district court complied with requirements outlined in Rule 11 of the Federal Rules of Criminal Procedure when taking Dixon's plea.  Following a de novo review of the entire record, we conclude that the district court complied with all the mandates of Rule 11 in accepting Dixon's guilty plea.  We therefore affirm Dixon's conviction and sentence.


3
In accordance with the requirements of Anders, we have examined the entire record in this case and find no other meritorious issues for appeal.  This court requires that counsel inform his client, in writing, of her right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED